Citation Nr: 1518090	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cholesterol.

2.  Entitlement to service connection for short-term memory loss.

3.  Entitlement to service connection for diabetes mellitus.

4.  Eligibility for a non-service connected pension.

5.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for colonic diverticula (claimed as abdominal pains).

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for a low back disability. 

13.  Entitlement to service connection for a right ankle disability (claimed as swelling).

14.  Entitlement to service connection for a right knee disability (claimed as swelling).

15.  Entitlement to service connection for a left knee disability (claimed as swelling).

16.  Entitlement to service connection for a right leg disability (claimed as swelling).

17.  Entitlement to service connection for a left leg disability (claimed as swelling).

18.  Entitlement to service connection for a kidney disability.

19.  Entitlement to service connection for a right foot disability.

20.  Entitlement to service connection for bilateral hearing loss.
   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979 with subsequent service in the National Guard. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Columbia, South Carolina. 

The Veteran testified at a Travel Board hearing before the undersigned in July 2013.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, headaches, colonic diverticula (claimed as abdominal pains), sleep apnea, low back, bilateral ankles, bilateral knees, bilateral legs, kidney problems, bilateral foot condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for cholesterol, short-term memory loss, diabetes mellitus, eligibility for a non-service connected pension, and TDIU.  

2.  An April 2009 rating decision denied reopening service connection for hypertension; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for hypertension has been received since the April 2009 rating decision.

4.  The Veteran did not have a diagnosis of or evidence of erectile during service or at any time during the course of this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for short-term memory loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of eligibility for a non-service connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The April 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

7.  New and material evidence has been received since the April 2009 denial of reopening a claim of service connection for a hypertension to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).

8.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

The Board will address the issues of entitlement to service connection for cholesterol, short-term memory loss, diabetes mellitus, eligibility for a non-service connected pension, and entitlement to TDIU together as they stem from the same procedural background.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In August 2011, the Veteran perfected an appeal as to the issues of entitlement to service connection for cholesterol, short-term memory loss, diabetes mellitus, eligibility for a non-service connected pension, and entitlement to TDIU.  In July 2013, the Veteran submitted a statement indicating that he wished to withdraw his appeal regarding the issues noted above that were pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding entitlement to service connection for cholesterol, short-term memory loss, diabetes mellitus, eligibility for a non-service connected pension, and entitlement to TDIU, and the issues are dismissed.

New and Material Evidence - Hypertension

In this decision, the Board grants reopening entitlement to service connection for hypertension.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the reopening of that claim.  

The Veteran seeks to reopen claims of entitlement to service connection for hypertension.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for hypertension was originally denied in September 2006.  This decision noted that there was no evidence that hypertension was present in service or had manifested to a compensable degree within one year of his separation from service.  In fact, hypertension was first noted in 1988, some nine years after his discharge.  The Veteran did not file a notice of disagreement regarding the September 2006 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the September 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

A claim to reopen entitlement to service connection for hypertension was subsequently denied in November 2008 and again, most recently, in April 2009.  The Veteran did not file a notice of disagreement regarding the April 2009 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the April 2009 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in April 2009, VA has received additional evidence, including lay testimony in the July 2013 hearing that the Veteran's hypertension had its onset during service or immediately subsequent to service.  The Veteran has stated that he was treated for hypertension in the early 1980s.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for hypertension.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated May 2010 and December 2014, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letter was received prior to the most recent adjudications by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment records,  private treatment records, and lay evidence.  The Board acknowledges that the Veteran's service treatment records are incomplete; however, the RO has exhausted all possible avenues to obtain a more complete set.  The RO set forth its actions in a formal finding of unavailability dated November 2008.  The Board finds that the record as it stands includes additional adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of erectile dysfunction.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for erectile dysfunction.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this issue for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the undersigned noted the elements of the claims that were lacking to substantiate the claims for service connection.  The undersigned asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between service and a current disability.  The Veteran was assisted at the hearing by an accredited representative from the The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Erectile Dysfunction

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has submitted a claim of entitlement to service connection for erectile dysfunction.  The Veteran has not submitted and the record does not contain any evidence regarding a current diagnosis of erectile dysfunction or the presence of erectile dysfunction during service.  

The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions of entitlement to service connection for erectile dysfunction are contradicted by the medical reports from his years in the National Guard and his current treatment records, which do not list erectile dysfunction as a current problem.

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

When considering the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The medical evidence significantly outweighs the Veteran's unsupported lay claim that he has erectile dysfunction that is connected to service.  As the preponderance of the evidence is against the claim for service connection for a erectile dysfunction, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal for entitlement to service connection for cholesterol is dismissed.

The appeal for entitlement to service connection for short-term memory loss is dismissed.

The appeal for entitlement to service connection for diabetes mellitus is dismissed.

The appeal regarding eligibility for a non-service connected pension is dismissed.

The appeal for entitlement to a TDIU is dismissed.

New and material evidence having been received, the issue of entitlement to service connection for hypertension is considered reopened.  

Entitlement to service connection for erectile dysfunction is denied.  


REMAND

The Veteran asserted that he was treated for hypertension immediately after separation from service and that his hypertension actually began during service.  The Board notes that the Veteran's current treatment records show a diagnosis of hypertension.  The Board also notes that the Veteran's service treatment records are unavailable; however, a National Guard report of medical examination dated August 1980 shows the Veteran's blood pressure was 150/84.  Given the Veteran's lay testimony and the fact that this reading was within one year of separation from service, the Board finds that a VA examination is necessary to determine if it is more likely than not that the Veteran's hypertension had its onset during service or within one year after separation from service in November 1979.  

During the July 2013 hearing, the Veteran and his representative testified that his bilateral leg, bilateral knee, right ankle, right foot, and low back claims may be causally or etiologically related to or aggravated by the Veteran's service-connected left foot and ankle disabilities.  The Veteran also asserted that his doctor informed him that his past hypertension medication could have been aggravating his joint pains.  Additionally, the Veteran asserted that he injured his back when he fell during National Guard service.  Finally, the Board notes that the record contains evidence of a June 1983 injury, after which the Veteran reported pains in the knee.  The examiner noted that the Veteran had been jumping out of a one and a half ton truck and that he bruised muscles in leg.  This was considered line of duty.  Another June 1983 record showed a sprained muscle in the leg.  The Veteran was returned to duty with no strenuous lower extremity activity over the weekend, but full duty on Monday.

The Veteran has asserted that his headaches and kidney problems may be causally or etiologically related to his high blood pressure or his medication for hypertension.  The Board finds that these issues are inextricably intertwined with the hypertension issue and cannot be resolved until that issue is addressed.  Should the examiner find that the Veteran's hypertension did manifest during service, he should also address the Veteran's secondary claims of headaches and kidney problems.  

The Veteran contends that he developed bilateral hearing loss during service.  The Board acknowledges that the Veteran's service treatment records are missing.  Therefore, the Veteran's hearing is presumed to have been sound upon entry into active service.  The Veteran's National Guard records, to include an August 1980 report of medical examination, show that the Veteran's hearing was noted to have some threshold shift during active service.  In light of these circumstances, the Board has determined that the Veteran should be afforded a VA examination to determine the etiology of any bilateral hearing loss.  

During the July 2013 hearing, the Veteran asserted that his complaints of abdominal pain could have been caused by his hernia surgery in April 2009.  Under the provisions of 38 U.S.C.A. § 1151, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A "qualifying additional disability" is one that is not the result of a veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

To establish causation for a claim under 38 U.S.C.A. § 1151, the evidence must show that the medical treatment provided by VA resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment, and that a veteran has an additional disability, does not establish cause.  38 C.F.R. § 3.361(c)(1).

Finally, in August 2013, the Veteran's private treatment records note that a sleep study was planned.  The RO should contact the Veteran to determine if a sleep study was performed and obtain and associate with the claims file any outstanding records regarding his claim of sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Provide the Veteran with proper VCAA notice to establish causation for a claim under 38 U.S.C.A. § 1151.  

3.  Obtain and associate with the claims file all outstanding VA treatment records.  The RO should specifically obtain any additional surgical records regarding the Veteran's April 2009 hernia surgery.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  Obtain and associate with the claims file all outstanding private treatment records.  Specifically, the RO should ascertain whether a sleep study was performed as noted in the August 2013 private treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

4.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his hypertension.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed hypertension had its onset during or is causally or etiologically related to the Veteran's active service?  

b.)  Is it at least as likely as not that the Veteran's diagnosed hypertension manifested to a compensable level within one year after separation from service in November 1979?  The examiner should specifically address the Veteran's August 1980 report of medical examination blood pressure finding of 150/84.

If, and only if, the examiner finds that the Veteran's hypertension had its onset during service, is causally related to service, or manifested to a compensable degree within one year of separation from service, the examiner should address the following questions:

c.)  Is it at least as likely as not that the Veteran's claimed headaches are causally or etiologically related to or permanently aggravated by the Veteran's hypertension or hypertension medication?

d.)  Is it at least as likely as not that the Veteran's claimed kidney disability (claimed as urinary frequency and incontinence) are causally or etiologically related to or permanently aggravated by the Veteran's hypertension or hypertension medication?    

All findings and conclusions should be set forth in a legible report.

5.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his spine and lower extremities.  The examiner should list all disabilities of the lower extremities and the low back, to include any disabilities of the right foot, right or left knees, right or left legs, right ankle, and low back. The examiner should then review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed bilateral leg disability had its onset during or is causally or etiologically related to the Veteran's injury in the National Guard?  The examiner should specifically address the June 1983 records.

b.)  Is it at least as likely as not that the Veteran's diagnosed lower extremity disabilities or low back disability were caused by or permanently aggravated by the Veteran's past hypertension medication?  

c.)  Is it at least as likely as not that the Veteran's diagnosed lower extremity disabilities or low back disability were caused by or permanently aggravated by the Veteran's service connected left ankle or left foot disabilities?

All findings and conclusions should be set forth in a legible report.

6.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA audiological examination.  The examiner should report the Veteran's current puretone thresholds in decibels and provide a speech recognition score.  The examiner should then review the claims file and address the following questions:

Is it at least as likely as not that any current hearing loss is causally or etiologically related to the Veteran's noise exposure during active service?  The examiner should address the Veteran's competent lay statements regarding his noise exposure and his statements noting onset of hearing difficulties during service.    

All findings and conclusions should be set forth in a legible report.

7.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination to determine whether his current abdominal pain is causally or etiologically related to his hernia surgery.  If so, the VA examiner should address the following:

a.)  Whether the increase in abdominal pain following the VA surgery was due to carelessness, negligence, lack of proper skill, or error in judgment.  The VA examiner should specifically discuss the Veteran's consent forms.  

b.)  Whether the additional abdominal disability was a reasonably expected result or complication of VA care or treatment.  

c.)  Whether the Veteran's tardive dyskinesia was due to an unforeseen event.

If his current abdominal pain is not causally or etiologically related to his hernia surgery, the examiner should provide an etiology for the pain.  

8.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

9.  Review the above-noted development and ensure that they have been completed, to the extent possible.  If any development has not been complied with, corrective actions must be undertaken before the case is returned to the Board.

10.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


